Title: To James Madison from Richard Harrison, 22 January 1806 (Abstract)
From: Harrison, Richard
To: Madison, James


                    § From Richard Harrison. 22 January 1806, Treasury Department. “The enclosed Account of John Guillemard Esq, 5th. Commissioner under the 6th. Article of the Treaty with Great Britain, is submitted to you with a request that you will be pleased to state to me the commencement & termination of his services, and the rate of Salary to which he is entitled.”
                